RESOLUCIÓN
Examinadas la Solicitud de Reinstalación al ejercicio de la abogacía y el Escrito en Cumplimiento de Orden, presentados por el abogado Rubén Rivera Vera, se autoriza la reinstalación inmediata del abogado Rivera Vera únicamente al ejercicio de la abogacía.
No obstante, ya que el abogado Rivera Vera incurrió en una conducta violatoria de la Ley Notarial de Puerto Rico, y al ser evidente su falta de entendimiento sobre la grave-dad de ésta, lo censuramos enérgicamente, apercibiéndole que en el futuro no seremos tan lenientes.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Hernández Denton *84no intervino. El Juez Asociado Señor Rivera Pérez no reinstalaría al abogado Rivera Vera al ejercicio de la abogacía.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo